Citation Nr: 1703244	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  10-34 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals, head injury (also claimed as headaches). 

2.  Entitlement to service connection for a foot fungus. 

3.  Entitlement to service connection for bilateral flat feet.

4.  Entitlement to service connection for a dental condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to July 1989. 

These matters are on appeal from rating decisions issued in December 2009 and October 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The December 2009 rating decision determined that new and material evidence had not been presented to reopen the claim for residuals, head injury (also claimed as headaches), and denied service connection for foot fungus and bilateral flat feet.  The October 2015 denied service connection for a dental condition.

In March 2012, the Veteran testified before the undersigned Acting Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of this hearing is of record.

In February 2014, the Board remanded the Veteran's request to reopen his previously denied claim for service connection for residuals of a head injury and his claims for service connection for a foot fungus and bilateral flat feet, for further development.  In February 2015, the Board reopened the claim for service connection for residuals of a head injury and remanded the claims for service connection for a foot fungus and bilateral flat feet for further development.  These claims are now ready for disposition.

In August 2014 and May 2015, the Veteran signed an expedited waiver of the 30 day waiting period and Agency of Original Jurisdiction (AOJ) consideration of any additional new evidence.

The issue of entitlement to service connection for a dental condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's residuals of a head injury, foot fungus, and bilateral flat feet were not manifest during service or for many years thereafter, and are unrelated to service.


CONCLUSIONS OF LAW

Residuals of a head injury, a foot fungus, and bilateral flat feet, were not incurred in or aggravated by service, and may not be presumed related to service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

In this case, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of service, private, and VA treatment records.  In this regard, very few service treatment records (STRs) are of record.  VA treatment records include a July 2014 report which indicates the Veteran received STRs from the National Archives in St. Louis, Missouri.  The evidence of record shows that the RO requested the Veteran's STRs, but in an August 2014 statement he indicated that the Records Management Center informed him that the remainder of the STRs were missing.  While the RO did not make an effort to obtain the missing records or notify the Veteran specifically pursuant to 38 C.F.R. § 3.159(e), the Veteran otherwise had actual knowledge that some of the STRs were missing based on the fact that he made an effort to obtain the missing records.  Therefore, remanding for the purpose of additional notice under 3.309(e) in the instant case would serve no useful purpose.

Moreover, the Board observes that the Veteran's claims are ultimately being denied based on the lack of a medical nexus between his service and his current disabilities, not solely on a lack of evidence of in-service injury to his head and feet.  Hence, the lack of a complete copy of his STRs is not prejudicial in the instant case.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

VA medical examinations and opinions were obtained in this case to address the etiology of the Veteran's claimed residual head injury, foot fungus, and bilateral flat feet.  In sum, the Board finds that the examination reports and opinions, as a whole, shows that the examining physicians considered the evidence of record and the reported history of the Veteran, conducted thorough examinations, noting all findings necessary for proper adjudication of the matters, and explained the rationale for the opinions offered.  Hence, the Board finds that the VA examinations and medical opinions obtained in this case are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

With regard to the Veteran's claim for service connection for a bilateral foot disability, the Board acknowledges the December 2014 Post-Remand Brief in which the Veteran's representative contended that the rationale in support of the April 2014 VA medical opinion was inadequate.  The examining physician opined that his bilateral foot disabilities were not related to service based on the rationale that she was unable to locate documentation in the STRs to support the Veteran's claims is inadequate.  He contended that it is in direct conflict with the holding in Buchanan which hold that although "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  He further stated that the Veteran is competent to attest to his ongoing problems, and in the absence of a finding by the Board that he is not credible, his assertions hold more evidentiary weight than the inadequate VA examination.  

However, the Board finds that a thorough review of the April 2014 VA examination report shows that the VA physician considered the evidence of record and the reported history of the Veteran and conducted a thorough VA examination and a review of the claims file, noting all findings necessary for proper adjudication of the matter.  It is important for the Veteran to understand that the April 2014 VA medical opinion that failed to relate his bilateral foot disabilities to his service based on the lack of evidence in the available STRs is not the only piece of evidence against this claim.  Even if the Board ignored this medical opinion, there is still significant evidence against this claim, as cited below.  Without reference to this medical opinion, the claim would still be denied.

Under the circumstances, the Board finds that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, certain diseases, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has residuals of a head injury (also claimed as headaches), a foot fungus, and a bilateral foot disability (claimed as flat feet) that are related to his service.

Turning to the merits of the claims, the Veteran's available STRs include a February 1988 clinical note which indicates he injured his left foot and complained of numbness and pain.  The assessment was corns.  However, these records are void of findings, complaints, symptoms, or any diagnoses related to bilateral flat feet, a foot fungus, or residuals of a head injury. 

Post service, on June 1996 VA examination, the Veteran presented with a history of service in Germany in 1983 at which time he contends he suffered frostbite to his feet.  He complained of cracking feet and aching and swelling.  With regard to his head, he stated that in 1985 he sustained a head injury when he accidentally hit the barrel of Howitzer gun that was in the back of a truck.  When the driver of the vehicle suddenly slowed down he was propelled forward striking his head on the barrel of the gun.  As a result, he was stunned, but did not lose consciousness.  He also did not suffer any fractures, lacerations, or significant contusions.

After a thorough examination, the examining physician diagnosed a history of head contusion in 1985 with no subjective or objective residuals; a history of frostbite injury to the feet with some subjective complaints as described; and bilateral tinea pedis, mild, possibly not related to previously incurred frostbite injury.  With regard to his head injury, he denied any residuals including seizures, blackouts, or dizziness.  He did complain of an occasional headache and occasional depression.  There were no specific neurological findings and residuals of a head injury were not found.  

VA treatment records include a June 1999 mental health report which indicates that the Veteran reported that he was treated twice for addiction during service.  However, the Board notes that this report is void of any reference to any residuals of a head injury which occurred during service. 

An August 2000 outpatient note indicates that he had a history of chronic headache and foot pain which he contended was related to service.  He was known to have chronic headaches and complained of headaches at that time, but a CT scan of his head was considered normal. 

A November 2000 mental health report indicates a complaint of headaches when under stress and when he had not eaten.  He denied any other major medical problems.

In an October 2009 statement, with regard to the Veteran's feet he stated that he had trouble during service and had to wear arch supports.  He also stated that he had a foot fungus.  With regard to residuals of a head injury, he stated that he had several concussions during service.

An October 2009 private psychologist indicated that he was treated for a work-related incident in which he injured his neck and back.  However, he noted that he reported on two occasions when he sustained head injury in the service with concussions.  The psychologist opined that the closed head injuries may be suggestive of a post-concussion syndrome which should be documentable and episodic drinking behavior which apparently occurred again during active duty.

VA treatment records include a February 2010 report which reflects an assessment of chronic headaches and memory problems.  Another February 2010 report reflects the Veteran's complaint of head trauma during service in 1981 or 1982.  He indicated that he was breaking-up a fight when he was hit with a piece of stereo equipment at the right side of the face.  He was uncertain whether he had a loss of consciousness, but recalled awakening in the hospital and being told that he had a concussion.  He stated that he noted memory problems, but did not report them to a medic.  He also indicated that he sustained a second head injury during the summer of 1984 during a training exercise when he was in a vehicle that hit a ditch and he was thrown forward striking his head on the metal piece of a of a howitzer cannon.  He stated that he had a loss of consciousness and was taken to a hospital where he regained consciousness and was returned to regular duty about one week later.  He noted increased memory problems since the incident and contended that his symptoms had worsened since his head trauma.

With regard to his feet, he presented with a history of injuring his left foot while running PT during which he stepped on something with his left foot which caused him to develop pain and swelling.  He was off duty for a few weeks and was in an ace bandage.  A few days later he noted pain which began radiating into the left leg a few years ago.  He had been to several podiatrists and stated that he was diagnosed with plantar fasciitis.  He complained of bilateral foot pain.  The assessment included pes planus and bilateral foot pain.

Reports dated in May 2010 include diagnoses pes planus, bilateral foot pain, and bilateral heel spurs.

A July 2013 VA polytrauma consultation indicated that given the Veteran's head injury and concussion, he had ongoing symptoms of memory impairment, headache, dizziness, and concentration difficulties and the treating physician indicated that there was conclusive evidence of traumatic brain injury (TBI).

On April 2014 VA foot miscellaneous Disability Benefits Questionnaire (DBQ) includes a diagnosis of bilateral plantar fasciitis and on VA pes planus DBQ examination the physician diagnosed bilateral pes planus.

The examining physician opined that the pes planus and plantar fasciitis were less likely than not incurred in or caused by the claimed in-service injury, event, or illness based on the rationale that she was unable to locate documentation in the STR to support his claims of service-related pes planus and plantar fasciitis.

With regard to foot fungus, the examining physician opined that tinea pedis was less likely than not incurred in or caused by the claimed in-service injury, event, or illness based on the rationale that there is no record of treatment for tinea pedis while on active duty.

In an August 2014 statement, the Veteran's representative indicated that he was told by the Records Management Center that the remainder of his STRs were lost.  He stated that he was issued orthotics while on active duty and wore them on a daily basis. 

With regard to his head trauma, he claimed that the head injuries (two concussions) caused an acquired psychiatric disorder.  He contended that after the head injuries he was "not himself."

VA treatment records include an August 2014 polytrauma provider note which indicates an assessment of positive TBI.  A December 2014 mental health report indicates that he had a previous medical history significant for TBI, multiple MVAs, and chronic pain.  He reported that he had several concussions.

In a December 2014 statement, he indicated that he incurred two separate head injuries during active duty, with a loss of consciousness and treatment at the base hospital in Germany on both occasions.  He additionally attests to a change in behavior following the second head injury, noting that he was involved in multiple fights thereafter while on active duty, and was confined in the psychiatric ward after one of the fights.  In support of his contentions, he provided lay statements from three witnesses who attest to changes in his demeanor that were noticed after his discharge from service.
 
In a December 2014 Post-remand brief, the Veteran's representative suggested that his behavioral issues and personality problems began after his in-service head injuries.  During active duty, presumably after the head injuries, he abused alcohol by consuming 3 pitchers of beer and 4 cognac and cokes every Friday and Saturday night.  He also had headaches, lost his ability to concentrate, had difficulty sleeping, and was "just not himself anymore."  He also had problems with authority figures and was arrested in 1987 and a couple of other times during active duty for fighting.  He submitted lay statements from three friends who stated that they observed a change in his behavior after he returned from service.  One indicated that he had known the Veteran for more than 30 years and noticed that he seemed depressed since his discharge from service.  With regard to his feet, he noted that the Veteran had flat feet during service and was provided orthotics.  

VA treatment records include a January 2015 report which includes an assessment of pes planus, hyperpronation and mild bilateral plantar fasciitis.

Pursuant to the Board's February 2015 remand, in April 2015 a VA neuropsychological test was obtained with regard to a VA TBI examination.  The results of the evaluation were invalid and the physician described the Veteran's performance as rather variable and, at times, clearly non-credible.  As such, these test findings could not be reliably interpreted or serve as an accurate reflection of his current level of cognitive functioning.  The neurologist opined that the etiology of his current deficits on neuropsychological testing appeared less likely as not related to his history of concussion/mild TBI while serving in the military.  Based on the severity of the concussive injuries the Veteran reported and described, the amount of time that had elapsed since the time of his injury (30+ years), and the natural progression of deficits and recovery from concussion and/or TBI, one would not expect to see the degree or the depth of cognitive impairment- memory in particular-that was observed on current neuropsychological evaluation.

The neurologist concluded that she could not unequivocally confirm that he attempted to portray himself as more impaired than he actually was on neuropsychological evaluation.  However, it could not be ruled out.  Therefore, no clinical diagnoses regarding his cognitive functioning could be made with any degree of certainty because less than optimal effort compromised his test data.

On April 2015 VA TBI DBQ evaluation, the Veteran reported a history of two head injuries during service, including one from a piece of stereo equipment that was thrown at him and the second when he hit his head on the barrel of a gun while riding in a vehicle.  He stated that he was a sergeant in the Army and was kicked out due to his injuries.  He also stated that he was terminated from service after fighting with a man with whom his wife had an affair he was terminated from the service.  He indicated that he went to jail and to a psychiatric hospital, but does not recall why he was incarcerated or treated at the psychiatric hospital.

Upon an examination of the Veteran and a thorough review of the claims file, the examining physician concluded that he did not have a medical history of TBI or a current TBI diagnosis based on the rationale that remote treatment records did not contain much data regarding TBI.  There is data to suggest he was previously treated for headaches, but not prior to 1999 and records dated in 2010 and 2013 reported a history of head injury based solely on the Veteran's historical report.  Unfortunately, further evaluation with formal neuropsychological testing found invalid results due to the Veteran's failed measures which called into question the validity of historical details.  Physical examination also showed non-physiological findings.  In absence of objective documentation, the examining physician opined that it is not possible to definitively conclude that the Veteran had an undocumented TBI related to military service.

On April 2015 VA headaches DBQ, the Veteran presented with a history of headaches associated with his in-service head injuries.  The examining neurologist diagnosed migraine, including migraine variants, but opined that these did not start within the time frame required by the established definition of post-traumatic headaches and are not considered a residual of the described injuries.

The Board finds that the claims must be denied.

With regard to the Veteran's claims for service connection for a foot fungus and bilateral flat feet, the Veteran's available STRs are void of any diagnosed bilateral foot disorder.  Moreover, the earliest post-service medical evidence of bilateral flat feet and foot fungus (tinea pedis) is in 1996, which is about 7 years after separation from service.  Finally, there is no competent medical evidence to show that the Veteran has any bilateral foot disability, including a foot fungus and bilateral flat feet, that is related to his service.

With regard to the Veteran's claimed residuals of a head injury, the available STRs are void of any findings, complaints, symptoms, or diagnoses related to residuals of a head injury, including headaches and TBI residuals.  The earliest post-service medical evidence of headaches was in 1996, which is 7 years post-service.  This long period without problems weighs against the claim.  Moreover, while post-service VA polytrauma reports indicate diagnoses of TBI residuals, on August 2015 VA neuropsychological testing revealed invalid results and the TBI examination was negative for any objective documentation of a TBI.  Finally, the August 2015 headaches examination indicated migraine headaches that the examining physician opined were not a residual of the claimed head injuries.  Thus, the Board finds that the examiner's opinions are not based solely by the lack of documented complaints or treatment in service.  Continuity of symptomatology has also not been established, either through the competent evidence of record or through the Veteran's statements.  Finally, there is no competent medical evidence to that the Veteran has residuals of a head injury that are related to his service.

The Board acknowledges that an October 2009 private psychologist opined that the closed head injuries may be suggestive of a post-concussion syndrome which may be related to his service.  However, the speculative terminology "may be" provides an insufficient basis for an award of service connection, limiting the probative value of the opinion.  See Winsett v. West, 11 Vet. App. 420, 424 (1998).  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).

Moreover, to the extent that the private psychologist related the Veteran's residuals head injuries to his service, his in-service head injuries have not been corroborated by any lay evidence of record (i.e., witness statements) or by the service department.  While he submitted lay statements from friends who stated that they recognized behavioral changes post-service, the Veteran has not submitted any statements from fellow service members or friends who witnessed his head injuries during service.  Accordingly, any medical evidence or medical opinion that finds that the Veteran sustained an in-service injury, based on the uncorroborated history provided by the Veteran, has limited probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Simply stated, the post-service medical record provides particular negative factual evidence against this claim.

However, even if the Board assumes that the Veteran did, in fact, sustain an in-service head injuries during service, as previously stated, there is no evidence of record that this resulted in any residual injury. 

Beyond the above, the Board gives little weight to the Veteran's contention that he experienced severe head injuries during service from which he experienced continued residual symptoms.  In this regard, the Veteran has proven to be an unreliable historian as evidenced by the April 2015 VA TBI examiner who found that invalid results from neuropsychological testing called into question the validity of historical details.  This weighs heavily against his claim.  On these bases, the Board finds that the Veteran's assertions that he sustained two severe in-service head injuries and suffered continuing residual symptoms as a result thereof are simply not credible and that the Veteran's accounts of his in-service and current symptoms are unreliable.  Simply stated, the Veteran's statements regarding the circumstances of these incidents in service have been compromised.  The best evidence suggests that he did not sustain severe head injuries in service or, if he did, he did not have any residual symptoms that are related to his service.

The Board has taken the contention that the Veteran's claimed disabilities were caused by his service seriously.  In this regard, the Board finds that the VA examinations and medical opinions provide highly probative evidence against these claims.  After reviewing the claims file, considering the Veteran's documented and reported history, and performing a physical examination, the examining physicians concluded that the Veteran's residuals of a head injury, foot fungus, and bilateral flat feet were not related to his service.  The examining physicians provided a conclusion with a sufficient rationale.  Therefore, the VA medical examinations and opinions provide probative evidence against the Veteran's claims of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of bilateral foot disabilities and residuals of a head injury, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Moreover, with regard to the residuals of a head injury, the evidence the Board has reviewed, in detail, only provides evidence suggesting the Veteran's recollection of events are inaccurate. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for residuals of a head injury (also claimed as headaches), a foot fungus, and bilateral flat feet and there is no doubt to be otherwise resolved.  As such, these claims are denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2015).
ORDER

Service connection for residuals, head injury (also claimed as headaches), is denied.

Service connection for a foot fungus, is denied.

Service connection for bilateral flat feet, is denied.


REMAND

In an October 2015 rating decision, the RO denied entitlement to service connection for a dental condition.  The Veteran expressed disagreement with the decision in an October 2015 notice of disagreement.  The RO has not issued a Statement of the Case (SOC) which addressed this issue.

In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the issue of entitlement to service connection for a dental condition, must be remanded for additional action.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case addressing the issue of entitlement to service connection for a dental condition.  The Veteran should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board, and the RO should also ensure that all VCAA notice and assistance requirements are satisfied.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


